                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,                     Case No. 3:20-cv-00310-JWS

        vs.
                                                  AMENDED ORDER RE INITIAL
 $443,495.00 IN UNITED STATES                      SCHEDULING & PLANNING
 CURRENCY,                                           CONFERENCE REPORT

                       Defendant,

 ANTONIO WOODS,

                       Claimant.




              Pursuant to Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and

Local Civil Rules 16.1 and 26.1(b), counsel for all parties that have appeared in this action

and self-represented litigants must confer within 14 days from service of this order for

purposes of jointly completing a Scheduling and Planning Conference Report. The report

must conform to the Court’s form, which is available online in Microsoft Word format on

the Court’s public website: http://www.akd.uscourts.gov. (At the website, choose the

“Forms” tab, select “Local Forms,” and scroll down to “Civil Form 26(f) (All Judges).”)

              Within 21 days from service of this order, counsel for Plaintiff shall serve

and file the parties’ report with the Court.



         Case 3:20-cv-00310-JWS Document 12 Filed 04/12/21 Page 1 of 2
                 In the event the parties to this case already are actively engaged in settlement

negotiations, counsel for Plaintiff shall so advise the Court within 7 days following the

entry of this order, and shall specify the date by which the parties expect to conclude their

settlement negotiations.

                 IT IS SO ORDERED this 14th day of April, 2021, at Anchorage, Alaska.


                                                                   /s/ John W. Sedwick
                                                                 JOHN W. SEDWICK
                                                           Senior United States District Judge




United States v. $443,495.00 in United States Currency                    Case No. 3:10-cv-00310-JWS
Order re Initial Scheduling & Planning Conference Report                                       Page 2
           Case 3:20-cv-00310-JWS Document 12 Filed 04/12/21 Page 2 of 2
